Fourth Court of Appeals
                                    San Antonio, Texas

                                         JUDGMENT
                                       No. 04-16-00315-CV

                     IN THE INTEREST OF A.G.K. and T.L.C., Children

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-02489
                        Honorable Stephani A. Walsh, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s orders terminating the
parents’ parental rights is REVERSED. We RENDER judgment denying the Department of
Family & Protective Services request to terminate the parents’ parental rights. The trial court’s
appointment of the Department as the managing conservator of the children is AFFIRMED.

       We order that the parents recover their costs of this appeal from the Department of Family
& Protective Services.

       SIGNED November 16, 2016.


                                                  _____________________________
                                                  Luz Elena D. Chapa, Justice